Russell G-. Hunt, J.
This is an application by the State to dismiss the claim herein upon the ground that there was a failure to timely file the claim and upon the further ground that the same does not state facts sufficient to constitute a cause of action against the State.
*494It appears that the deceased died on August 4, 1957 as the result of an automobile accident occurring on that date. It is alleged that the driver of the car which caused the deceased’s death was without liability insurance coverage upon the automobile and should not have been permitted by the State to retain her operator’s license. This, it is alleged, constituted, negligence on the part of the State.
The claim does not state a cause of action (Craver v. State of New York, 204 Misc. 214).
It is imperfectly stated that the executrix herein was appointed on August 22, 1957, and, it clearly appears that the claim was not filed until January 3, 1958, more than 90 days after the appointment of the executrix (Court of Claims Act, § 10, subd. 2). Claimant’s counsel, however, does not contend otherwise.
Motion granted. Submit order.